DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on May 25, 2020.  These drawings are accepted.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

Response to Amendment
Amendments filed January 27, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Claim Objections
Claim 5 objected to because of the following informalities:  Amended claim 5 contains typos on page 2 line 3: “a isotropic direction pattern” should read: “an isotropic direction pattern”; on page 5 line 7: “with isotopic direction patterns” should read:    “with  isotropic direction patterns”. Amended claim also recites “channel consists of a series-connected amplitude detector, a video signal amplifier, a threshold device, and a time gate former” though Applicant’s Remarks state amending it to “channel consists of an in series-connected amplitude detector, a video signal amplifier, a threshold device, and a time gate former”. Applicant amended claim 5 page 2 line 4 as suggested by the claim interpretation in the Non-final Action to recite “the station data”. Examiner respectfully submits that the Office Action contains typo and should recite “a station data”. Appropriate correction is required.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant's arguments filed January 27, 2021 in regards of claims rejection under 35 USC 112(b) have been fully considered but they are not persuasive. Applicant did not address all the Claim 5 limitations rejected under 35 USC 112(b). Claim still recites in line 15 page 4 a limitation "connected to corresponding inputs of a station's computing The rejection of the claims 5 – 8 under 35 USC 112(b) is respectfully maintained.

Applicant's arguments filed January 27, 2021 with respect to claims rejection under the 35 USC 103 as being unpatentable over Grishko et al. (Ukrainian Patent UA97271C2) hereinafter “Grishko” in view of Sagey et al. (U.S. Patent 4740792A) hereinafter “Sagey”, further in view of Ahl (U.S. Patent 5666653A) hereinafter “Ahl”, further in view of  Meleshkevich et al. (Russian Patent RU2153743C2) hereinafter “Meleshkevich”, further in view of Blume (U.S. Patent 5382957A) hereinafter “Blume”, further in view of Krasny et al. (U.S. Patent 6351696B1) hereinafter “Krasny”, and further in view of Blackmon, Jr. et al. (U.S. Patent 5745071A) hereinafter “Blackmon” have been fully considered but they are not persuasive. 
Applicant argument is based upon a list of the reference allegedly pertinent to a disclosure. Applicant is reminded that listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Further Applicant’s argument contains an embedded hyperlink and/or other form of browser-executable code. The incorporated hyperlinks are not considered as valid reference cited and are not accepted in place of the appropriate evidence. 
Examiner notified that sentence "channel consists of series connected a high-pass filter, a high-frequency preamplifier, a high-frequency attenuator, a "high frequency-intermediate frequency" converter-amplifier, an intermediate frequency filter, an intermediate frequency amplifier, an intermediate frequency attenuator" is grammatically incorrect and has no meaning and thus is indefinite”, further arguing by providing the definition of the elements cited in the claim instead of responding to the Office statement of grammatical form incorrectness and the meaninglessness. This argument is also not pertinent to the rejection under the 35 USC 103 addressed in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against Grishko is factually inaccurate. Applicant submits that he “does not agree with the given comparative analysis of the characteristics of both documents (instant application vs Grishko- Examiner’s note). 
Applicant is reminded that according to MPEP § 2111 CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION. “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the 
In that Applicant’s argument that “a number of bands is not clear from Grishko” is factually incorrect see Grishko (official USPTO Translation from Ukrainian) page 87 table section 2: “The antenna-feeder system – provides reception, filtering, amplification of the high frequency signals of the 0th (130-470 MHz), the 1st (750-2000 MHz), the 2nd (2000- 4000 MHz), the 3rd (4000-8000 MHz), the 4th (8000-12000 MHz), the 5th (12000-15000 MHz), and 6th (15000-18000 MHz) frequency bands, as well as of signals in the ICAO air traffic control system in the 730-812.5 MHz, 1025-1150 MHz frequency bands of the intermediate frequency signal generation and video signals in 35 frequency channels” clearly identifying the same number and same frequency ranges as in the instant application. 
Applicant further applicant submits “Grishko teaches that calibration equipment is a part of radiotechnic control system, but current application teaches that calibration equipment is a part of antenna-feeder system. A skilled person did not include calibration equipment into radiotechnic control system to provide calibration of antenna-feeder system”. It is not clear what feature of Grishko is argued by this and how it is not correspond to the feature of the instant application.
Applicant further submits “a radio receiving path with an automated workplace, a control, analysis and signal processing system (Grishko did not teach mentioned features. Therefore features "an automated workplace, a control, analysis and signal processing system" are new with regards to Grishko). This argument is again factually incorrect. See Grishko (official USPTO Translation from Ukrainian) page 2 lines 11-12: “a control, analysis and signal processing system”.
Applicant further submits “Grishko did not teach mentioned features. At that time Grishko reveals the meaning of the angles for the horizontal directivity of the antennas. But this feature is not analogous to the above feature of the claimed object” with regards of “a leveling system and a power supply system that supplies energy to all component parts of the station” of the instant Application. Grishko recites (See page 85-86): “Also an independent power supply unit (137) is mounted on the said chassis No. 2, see the diagram in Fig. 1.” And page 92 Table line 137: “independent power supply unit – provides power supply to the relevant components of the station (1)”.
Further Applicant’s arguments regarding particular features allegedly missing in Grishko fail the Examiner’s broadest reasonable Interpretation of the elements of Grishko cited in the Non-Final Office Action.


Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s submission that teachings of Sagey cannot be combined with Grishko based upon the difference between the cited references, particularly in Sagey “the central station being connected by conventional links to subscriber stations”. Further stating that besides, Sagey does not teach a number of Grishko features. 
In response to Applicant’s submission that he “believes that System of Grishko cannot be modified based on Sagey, since none of the cited documents indicate the possibility of modification of the disclosed technical solutions” Examiner respectfully reminds that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. These motivation statements are presented in the Office Action. Statement of the Applicant that “in order to combine the solutions of Grishko and Sagey, a person of the ordinary skills in the art must carry out inventive work, and not an ordinary addition of features” is thus without the merit.
Ahl do not teaches the design of the complex, which matches the design of the claimed invention” addresses particular features of the reference without addressing the obviousness of combination.
Applicant’s statement that “even with the modification of Grishko by Sagey and Ahl, the entire set of features of the claimed invention is not achieved” is without the merit as it does not take into account further references combined.

Applicant’s note of the Ukrainian Patent Authority’s examination and patent award of UA116610C2 is considered but does not constitute the immediate patentability of the instant application.
The Rejection of the Claims 5-8 under the 35 USC 103 as being unpatentable over Grishko in view of Sagey, further in view of Ahl, further in view of  Meleshkevich, further in view of Blume and further in view of Krasny is respectfully maintained.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in line 15 page 4 a limitation “connected to corresponding inputs of a station's computing system”. There is insufficient antecedent basis for this limitation in the claim. 
This limitation will be interpreted by the Office as “connected to a computing system of each station”. 

Claims 6-8 are depending on indefinite independent claim 5 and as the dependent claim includes all the claim 5 limitations. Claim 5 being indefinite renders all the dependent claims indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5-7 as best understood by the Office are rejected under 35 U.S.C. 103 as being unpatentable over Grishko et al. (Ukrainian Patent UA97271C2) hereinafter Grishko in view of Sagey et al. (U.S. Patent 4740792) hereinafter Sagey, further in view of Ahl (U.S. Patent 5666653A) hereinafter Ahl, further in view of  Meleshkevich et al. (Russian Patent RU2153743C2) hereinafter Meleshkevich, further in view of Blume (U.S. Patent 5382957A) hereinafter Blume and further in view of Krasny et al. (U.S. Patent 6351696B1) hereinafter Krasny.

In regards of claim 5 as best understood by the Office, Grishko teaches a system for an identification of emission sources, consisting of a station for the identification of the emission sources; the station for the identification of the emission 
the station for the identification of the emission sources comprises an antenna-feeder system with a support and rotary assembly and a calibration equipment, 
a radio receiving path with an automated workplace, 
a control, analysis and signal processing system, 
a leveling system and a power supply system that supplies energy to all component parts of the station for the identification of the emission sources; 
the antenna-feeder system contains a 1-4th frequency bands mirror made of a solid metal sheet in a form of a paraboloid part, with a feeds unit of I-4th frequency bands and designed to collectively enable a left and a right lobes of direction patterns of the antenna-feeder system; 
the antenna-feeder system also contains an antenna system of a 0 frequency band (for example Grishko Claim 1: “A radio control station containing antenna-feeder system, radio receiver tract and control, analysis and processing system signals, while part of the radio path includes an antenna switching and control unit feeder system, multi-channel radio receiving device, signal switching unit intermediate frequency, video switching unit and station control unit - automated working place in the management system, analysis and signal processing includes computing complex station, acoustic-optical carrier frequency, super-heterodyne receiver with digital control, direction finding equipment, controller, signal selection system and meter time parameters of the signals, and the outputs of the antenna-feeder system through the first output of the unit switching and control of the antenna-feeder system” or Grishko Official USPTO Translation pages 6-7: “The essence of the invention is the radio technical control station comprising the antenna-feeder system, the radio receiving path, and the control, analysis and signal processing system, wherein the radio receiving path includes the switching and control unit of the antenna-feeder system, the multi-channel radio receiving unit, the intermediate frequency signal switching unit, the video signal switching unit and the station control unit — the automated workstation”); 
the support and rotary assembly coupled to the antenna-feeder system to provide a rotation for scanning of a surrounding area within a range of 360° in azimuth (Grishko Drawings element (18): “radiated direction finder ‐ detects sources of radiation in the 360 ° sector”); 
the calibration equipment consists of a control module (Grishko, Drawings element (17): “calibration system ‐ generates control signals”; Grishko Official USPTO translation page 14 lines 15-19: “The essence of the invention also lies in the fact that in the radio technical control station the calibration system is connected by a multi-channel communication line to the corresponding structural elements that are part of the antenna-feeder system”), 
a multichannel reference signal generator and high-frequency switches in each of the frequency bands (Grishko, description, page 60, lines 38-39: “in the radio path the multichannel radio device is connected by multichannel communication”; Drawings, elements (5): “switching and control unit”); 
to the first inputs, respectively, of the intermediate frequency switching unit”); 
all outputs of the high-frequency switches are outputs of the antenna-feeder system (Grishko, Claim 1: “the outputs of the antenna‐feeder system through the first output of the switching unit and control of the antenna‐feeder”), and
control inputs of the high-frequency switches are connected to corresponding outputs of the calibration equipment control module, 
a data input of which is connected to a first output of the automated workplace (Grishko, description page 50 lines 7-8: “the calibration system is connected by a multichannel communication line with the corresponding structural elements that are part of the antenna‐feeder system, as well as with the fourth output of the automated workstation,”); 
the radio receiving path comprises a multi-channel radio receiver with ''HF-IF” channels in each of the 0-4 frequency bands for processing of signals of the left and the right lobes of the antenna-feeder system's direction patterns (Grishko, description page 60 lines 18-20: “each of the direction finding channels included in the direction finder includes a horn antenna , radio receiver, divider "1/2", controlled by a attenuator, a delay line and a logarithmic amplifier, and the processing unit”; page 140 line 7: “multichannel receiving device”; description page 108 lines 21-22: “the high‐frequency signals received by the left and right lobes of the radiation pattern of the antenna”), and 
a "HF-IF" channel for processing signals of the 0 frequency band, channels for formation of video signals of the left and the right  lobes of the direction patterns and a 0th frequency antenna system ‐ filters high frequency signals received by the left logoperiodic antenna (71) of the 0th frequency band, the right logoperiodic antenna (72) of the 0th frequency band and the antenna (73) of the selection of the main lobe of the 0th frequency band”); 
a video signals switching unit and an intermediate frequency (IF) signals switching unit, which is connected with inputs to corresponding "HF-IF" channel outputs and inputs of the video signal formation channels of each of the 0-4 frequency bands (Grishko Drawings element 8: “video switching unit ‐ provides processing and switching of video signals in all frequency bands”); 
each "HF-IF" channel consists of connected in series: a high-pass filter, a high-frequency preamplifier, a high-frequency attenuator, a "high frequency-intermediate frequency" converter-amplifier, an intermediate frequency filter, an intermediate frequency amplifier, an intermediate frequency attenuator; 
an input of the high-pass filter is an input of the "HF-IF' channel and is connected to a corresponding output of the antenna-feeder system; 
an output of the intermediate frequency attenuator is an output of the "HF-IF' channel; 
inputs of the high and intermediate frequency attenuators as well as inputs of the "high frequency - intermediate frequency" converter-amplifiers of each of the "HF-IF" channels are connected to a second output of the automated workplace; 
each video signal formation channel consists of an in series-connected amplitude detector, a video signal amplifier, a threshold device, and a time gate former; 

all outputs of the video signal formation channels are connected to corresponding inputs of the video signals switching unit and the automated workplace; 
all control inputs of the video signals switching unit and the intermediate frequency signals switching unit are connected to a third output of the automated workplace, and all outputs of the video signals switching unit and all outputs of the intermediate frequency signals switching unit are video signals outputs and outputs at the intermediate frequency of the radio path of the left and the right lobes of direction pattern in the selected frequency band connected to a station's computing system (Grishko description page 105-110: “Thus, the signal ("RF SG1") from the output of the filter (56) of the high frequency selection of the main lobe of the 1st frequency band (block (24) of the selection of the main lobe of the 1-2nd frequency bands) is fed to the sixth input of the module (23) of the frequency of the 1-2nd frequency bands, namely, the input of the amplifier (113) of the high frequency preamplifier (79) of the selection of the main lobe of the 1st frequency band, and from it to the third input of the high frequency attenuator (114) which regulates the transmission rate of the high frequency signals) and then sequentially through the frequency converter (115) "high frequency - intermediate frequency" (which converts high frequency signals into intermediate frequency signals), the intermediate frequency filter (116) (which transmits the intermediate frequency signal), the intermediate frequency amplifier (117) (which amplifies the intermediate frequency signals) and from its output to the third input of the intermediate frequency attenuator (118) (which regulates the transmission frequency of the intermediate frequency signals) and further to the first input of the  summator (83 ) intermediate frequency selection of the main lobe 1-2nd frequency bands (which summarizes the intermediate frequency signals), from the output of which the signal ("SGP 1-2") is fed to the input unit (5) switching and control antenna-feeder system (2 ) of the radio receiving path (3) (see the block diagram of FIG. 4); - from the antenna (57) of the selection of the main lobe of the 2nd frequency band through the filter (58) of the high frequency selection of the main lobe of the 2nd frequency band (signal "HF SGP") is fed to the seventh input of the module (23) high frequency 1-2 -th frequency bands (see block diagram in Fig. 3).
Thus, the signal ("HF SGP2") from the output of the filter (58) of the high frequency selection of the main lobe of the 2nd frequency band (the specified block (24) of the selection of the main lobe of the 1-2nd frequency bands), which transmits signals in the 2nd frequency range, fed to the input of the pre-amplifier-converter (82) of the selection of the main lobe of the 2nd frequency band and then from it to the second input of the  summator (83) of the intermediate frequency of the selection of the main lobe of the 1-2nd frequency bands frequency), from the output of which the signal ("SGP 1-2") is fed to the input of the unit (5) switching and control of the antenna-feeder system (2) of the radio path (3) (see block diagram in Fig. 4).
Transmission of information signals directly in the module (23) of the high frequency 1-2nd frequency bands (see block diagram in Fig. 3) after getting from the respective outputs of the unit (22) of the transmitters 1-4th frequency bands to the inputs, respectively , preamplifier-converter (77) 1-2nd frequency bands of the left lobe of the antenna pattern, preamplifier-converter (78) of the right lobe of the antenna pattern of the 1-2nd frequency bands, preamplifier (79) selection of the main lobe 1 frequency band, pre-amplifier (80) ICAO,  summator (81) video signals, preamplifier-converter (82) of the selection of the main lobe of the 2nd frequency band and  summator (83) of the intermediate frequency of the selection of the main lobe of the 1-2nd frequency bands , the following is performed: - a signal from the calibration system (17), which generates control signals of the transmission coefficients of high frequency attenuators (97), (108), (114) and intermediate frequency attenuators (101), (112), (118)), is fed, respectively, to the second input of the attenuator (114) of high frequency, to the second input of the attenuator (118) of the intermediate frequency included in the preamplifier (79) selection of the main lobe of the 1st frequency band , and also to the first inputs, respectively, of the attenuator (97) of the high frequency of the 1st frequency band, the attenuator (108) of the high frequency of the 2nd frequency band, the attenuator (101) of the intermediate frequency of the 1st frequency band and the attenuator (112) of the intermediate frequencies of the 2nd frequency band, which are part of the pre-amplifier-converter (77) 1-2nd frequency bands of the left lobe of the antenna pattern; - the signal from the third input / output of the two-way communication of the automated workstation (9) of the radio path 3 is supplied via N channels, respectively, to the first input of the attenuator (114) high frequency (which regulates the transmission rate of high frequency signals) and the first input of the attenuator (118) intermediate frequency (which regulates the transmission rate of intermediate frequency signals) included in the preamplifier (79) of the selection of the main lobe of the 1st frequency band, to the inputs of the preamplifier-converter (77) 1-2nd frequency bands the left lobe of the antenna pattern (which generates the intermediate frequency signal of the 1-2nd frequency bands and the video signal in seven frequency channels) and the preamplifier-converter (78) of the right lobe of the antenna pattern of the 1-2nd frequency bands, which, in in turn, generates an intermediate frequency signal of the 1-2nd frequency bands and a video signal in seven frequency channels), while be directly enters the first inputs, respectively, the attenuator (97) of the high frequency of the 1st frequency band, the attenuator (108) of the high frequency of the 2nd frequency band, the attenuator (101) of the intermediate frequency of the 1st frequency band, the attenuator (112) of the intermediate frequency 2nd frequency band and tunable filter (104), which are part of the pre-amplifier-converter (77) 1-2nd frequency bands of the left lobe of the antenna pattern.
The operation of the radio control station continues that the signal from the unit (22) of the transmitters 1-4 of the frequency bands is fed in parallel to the first and second inputs of the module (25) of the high frequency of the 3rd frequency band (respectively, from the filter output (47) of the frequency of the 3rd frequency band of the left lobe of the antenna pattern (signal "HF L3") and from the high frequency filter of the 3rd frequency band of the right lobe of the antenna pattern (signal "HF Pr3"), which amplifies these high frequency signals received by the left and the right lobes of the radiation pattern of the transmitter (45) 3-4th frequency bands in the 3rd frequency range, adjusts the gain of high frequency signals (signal "HF L3") and intermediate frequency (signal "HF Pr3"), converts high frequency signals into intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in eight frequency channels with a bandwidth (in each) of 500 MHz, received by the left and the right lobes of the radiation pattern of the illuminator (45) of the 3-4th frequency bands in the 3rd frequency range.
Simultaneously with the above, the block (26) of the selection of the main lobe of the 3-4th frequency bands filters the high frequency signals received, respectively, by the antenna (59) of the selection of the main lobe of the 3rd frequency band (through the filter (60) of the high frequency selection of the main lobe Of the 3rd frequency band - the signal "RF SGP3" to the third input of the module (25) of the high frequency of the 3rd frequency band) and the antenna (61) of the selection of the main lobe of the 4th frequency band (through the filter (62) of the high frequency selection of the main lobe Of the 4th frequency band - the signal "RF SGP4" to the third input of the module (27) high frequency of the 4th frequency band), and supplies them to the specified inputs of the module (25) high frequency of the 3rd frequency band and the module (27) high frequencies of the 4th frequency range.
This module (27) of the high frequency of the 4th frequency band amplifies the high-frequency signals (respectively, signals "HF L4", "HF Pr4" and "HF SGP4"), received by the left and right lobes of the radiation pattern of the transmitter antenna (45) 3-4 frequency bands in the 4th frequency band, adjusts the gain of high frequency and intermediate frequency signals, converts high frequency signals into intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in eight-frequency bands (in each) 500 MHz, received by the left and right lobes of the radiation pattern of the illuminator (45) of the 3-4th frequency bands in the 4th frequency band.
Simultaneously with the above, the antenna (28) of the 5th frequency band combines the high frequency signals received by the left and right lobes of the pattern of the antenna (28) of the 5th frequency band and sends a signal to the input of the high frequency module (29) of the 5th of the frequency range, said antenna (28) of the 5th frequency band amplifies the high-frequency signals received by the left and right lobes of the pattern of the antenna (28) of the 5th frequency band, adjusts the gain of the high frequency and intermediate frequency signals, converts the high frequency signals in intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in six frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the antenna pattern (28) of the 5th frequency band. block diagram in Fig. 2-3). The signal from the first output of the illuminator (64) of the 5th frequency band is fed to the input of the high frequency filter (65) of the 5th frequency band of the left lobe of the antenna pattern (which transmits signals in the 5th frequency band), and from the second output of the transmitter (64) of the 5th frequency band, the signal is fed to the input of the high-pass filter (66) of the 5th frequency band of the right lobe of the antenna pattern (which, in turn, transmits signals in the 5th frequency band). Next, from the output of the high frequency filter (65) of the 5th frequency range of the left lobe of the antenna pattern, the signal ("HF L5") is fed to the first input of the module (29) high frequency of the 5th frequency band, and from the output of the filter (66) the frequency of the 5th frequency band of the right lobe of the antenna pattern ("RF Pr5") is fed to the second input of the module (29) of the high frequency of the 5th frequency band (see block diagram in Fig. 3).
The antenna (30) of the 6th frequency band combines the high frequency signals received by the left and right lobes of the pattern of the antenna (30) of the 6th frequency band, with the first output of the illuminator (68) of the 6th frequency band the signal is fed to the input of the high frequency filter (69) of the 6th frequency band of the left lobe of the antenna pattern, from the second output of the illuminator (68) of the 6th frequency band the signal is fed to the input of the high frequency filter (70) of the 6th frequency band of the right lobe . Next, from the output of the high frequency filter (69) of the 6th frequency band of the left lobe of the antenna pattern (signal "HF L6") is fed to the first input of the module (31) high frequency of the 6th frequency band, and from the output of the filter (70) the frequency of the 6th frequency band of the right lobe of the antenna pattern signal ("RF Pr6") is fed to the second input of the module (31) of the high frequency of the 6th frequency band (see block diagram in Fig. 3). The specified high-frequency module (31) of the 6th frequency band amplifies the high-frequency signals received by the left and right lobes of the antenna (30) of the 6th frequency band, adjusts the gain of high-frequency and intermediate frequency signals, converts high-frequency signals into signals about frequency, filters the intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in six frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the antenna pattern (30) of the 6th frequency band.
The antenna system (32) of the 0th frequency band filters the high frequency signals received by the left logoperiodic antenna (71) of the 0th frequency band of the left lobe of the antenna pattern, the right logoperiodic antenna (72) of the 0th frequency band of the right lobe of the antenna pattern and antenna (73) selection of the main lobe of the 0th frequency band and transmits the corresponding signal to the input of the module (33) of the high frequency of the 0th frequency band, namely, from the output of the logoperiodic antenna (71) of the 0th frequency band of the left lobe the signal is fed to the input of the high frequency filter (74) of the 0th frequency band of the left lobe of the antenna pattern, from the output of the antenna (73) of the selection of the main lobe of the 0th frequency range the signal is fed to the input of the high frequency filter of the main lobe frequency range, from the output of the logoperiodic antenna (72) 0th frequency range of the right lobe of the antenna pattern the signal is fed to the filter input (75) high frequency of the 0th frequency range of the right lobe of the antenna pattern. Next, from the output of the high frequency filter (74) of the 0th frequency range of the left lobe of the antenna pattern, the signal ("HF L0") is fed to the first input of the module (33) of the high frequency of the 0th frequency band, from the output of the high frequency filter (76) selection of the main lobe of the 0th frequency band signal ("HF SGP0") is fed to the second input of the module (33) of the high frequency of the 0th frequency band, and from the output of the high frequency filter (75) of the 0th frequency band of the right lobe the signal ("RF Pr0") is fed to the third input of the module (33) of the high frequency of the 0th frequency band (see block diagram in Fig. 3). Said high frequency module (33) of the 0th frequency band amplifies the high frequency signals received by the left logoperiodic antenna (71) of the 0th frequency band of the left lobe of the antenna pattern, the right logoperiodic antenna (72) of the 0th frequency band of the right lobe of the right lobe and antenna (73) selection of the main lobe of the 0th frequency band, adjusts the gain of the signals of high frequency and intermediate frequency, converts high frequency signals into intermediate frequency signals, filters the intermediate frequency signals and amplifies them (see block diagram in Fig. 2 ).
During the operation of the radio control station (position 1) from the output of the calibration system (17) and from the second output of the module (33) of the high frequency of the 0th frequency band (through the automated workstation (9) of the radio path 3) control signals the eighth input of the module (23) of the high frequency of the 1-2nd frequency bands, which amplifies the high-frequency signals received by the left and right lobes of the radiation pattern of the antenna of the transmitter (39) of the 1-2nd frequency bands, regulates the gain of high frequency and intermediate frequency signals , converts high frequency signals into intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in seven frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the radiation pattern of the radiator antenna 1-2 frequency bands, generates intermediate frequency signals of the selection of the main lobe of the antenna pattern received by the antennas selection methods of the main lobe (55) and (57), respectively, the 1st and 2nd frequency bands, generates signals of the intermediate frequency of the air traffic control system (ICAO), received by the illuminator (39) 1-2nd frequency bands), to the fourth input of the high frequency module (25) of the 3rd frequency band, which amplifies the high-frequency signals received by the left and right lobes of the antenna of the 3rd frequency antenna, adjusts the gain of high-frequency and intermediate frequency signals, converts high-frequency signals into signals intermediate frequency, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in eight frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the antenna pattern of the 3rd frequency band, generates intermediate frequency signals antenna patterns received by the antenna of the selection of the main lobe (59) of the 3rd frequency band) and the fourth input module i (27) high frequency 4th frequency band, which amplifies the high-frequency signals received by the left and right lobes of the directional pattern of the antenna of the 4th frequency band, adjusts the gain of high-frequency and intermediate frequency signals, converts high-frequency signals into intermediate frequency signals filters and amplifies intermediate frequency signals, generates intermediate frequency signals and video signals in eight frequency channels with a bandwidth of 500 MHz each, received by the left and right lobes of the antenna of the antenna of the 4th frequency band) (see the block diagram of FIG. 3).
Thus, obtained by the module (23) of the high frequency of the 1-2nd frequency bands, the module (25) of the high frequency of the 3rd frequency band, the module (27) of the high frequency of the 4th frequency band, the module (29) of the high frequency 5- frequency band, high frequency module (31) of the 6th frequency band and high frequency module (33) of the 0th frequency band signals from the outputs of these modules (respectively, positions, 23, 25, 27, 29, 31 and 33 - see The block diagram in Fig. 2 and Fig. 3) is fed to the input of the radio path (3), namely to the first-eighteenth inputs of the unit (5) switching and control of the antenna-feeder system (2).
The signal from the output of the module (33) of the high frequency of the 0th frequency band is fed to the corresponding (eighteenth) input of the radio path (3) through the module (34) of the frequency transfer to the intermediate frequency (which transfers the signal frequency of the 0th frequency band to the intermediate frequency 1500-2000 MHz).
In its operation, the radio path (3) performs multi-band, multi-channel, parallel processing of intermediate frequency signals and video signals coming from the outputs of the antenna-feeder system (2), namely, from the above modules, respectively, positions, 23, 25, 27, 29, 31 and 33 - see the block diagram in Fig. 2 and the block diagram in Fig. 3) to the respective inputs of the unit (5) switching and control of the antenna-feeder system (2): - to the first input - the signal "IF L1-2 ", the second input -signal" IF Pr2 ", - the third input - the signal" IF SGP1-1 ", - the fourth input - the signal" IF ICAO ", - the fifth input - the signal" BC ( 7k) ", - on the sixth input - signal" IF L3 ", - on the seventh input - signal" IF Pr3 ", - on the eighth input - signal" IF SGP3 ", - on the ninth input - signal" VS (8k) ", - on the tenth input - signal" IF L4 ", - on the eleventh input - signal" IF Pr4 ", - on the twelfth input - signal" IF SGP4 ", - on the thirteenth input - signal" VS (8k) ", - on fourteenth input - signal "IF 5", - on the fifteenth input - signal "Sun (6k)", - on the sixteenth input - the signal "IF 6", - on the seventeenth input - the signal "BC (6k)", - on the eighteenth input - the signal "IF 0".
Also from the output of the antenna-feeder system (2), the generated common signal is fed to the second input of the unit (8) of switching video signals of the radio path (3) (see block diagrams in Fig. 2-3).
From the first output of the unit (5) switching and control of the antenna-feeder system (2), which switches all signals coming from the antenna-feeder system (2) and control the signal processing channels, the signal is fed to the input of the multi-channel radio device (6) , and from the second output to the input of the block (37) of ICAO signal processing. In this case, the multi-channel radio receiving device (6) amplifies all signals coming from the unit (5) switching and control of the antenna-feeder system (2) and converts them to a form suitable for subsequent devices, and ICAO signal processing unit (37) processes signals ICAO systems in the frequency bands 730-812.5 MHz, 1025-1150 MHz and converts them into the required code.
The amplified signals from the multi-channel radio receiving device (6) are fed, respectively: - by multi-channel communication to the respective inputs of the unit (35) of video signaling (which filters the intermediate frequency signals and forms the required bandwidth of the specified unit (35) of video signal generation. which includes: - subunit (84) of intermediate frequency filters of the left lobe of the antenna pattern, -subblock (85) of the right lobe filters of the antenna pattern and subunit (86) of the main lobe selection filters), - using a group of outputs - with the appropriate group of inputs unit (7) for switching intermediate frequency signals, - by means of another group of outputs - with the corresponding group of inputs of the unit (8) for switching video signals (see block diagram in Fig. 2).
In this case, signals are supplied from the multi-channel radio receiving device (6) to the respective sub-blocks (positions 84, 85 and 86) (see block diagram in Fig. 5): - signal ("IFL") - to the input of the intermediate frequency filter (119) (subunit (84) of the intermediate frequency filters of the left lobe of the antenna pattern, which will adjust the bandwidth of the intermediate frequency signals) and then directly in the specified subunit (84) - to the first inputs of the filter (120) with 500 MHz band, filter (121 ) with 50 MHz band, filter (122) with 25 MHz band, filter (123) with 15 MHz band, filter (124) with 10 MHz band, filter (125) with 5 MHz band, filter (126) with 2 MHz band and a filter (127) with a band of 1 MHz; - signal ("IF") - at the input of the sub-block (85) of the filters of the right lobe of the antenna pattern (which will adjust the bandwidth of the intermediate frequency signals); - signal ("SGP") - to the input of the subunit (86) of the filters of the selection of the main lobe (which will adjust the bandwidth of the signals of the intermediate frequency of the selection of the main lobe).”); 
the control, analysis and signals processing system contains the station's computing system connected by two-way communication lines to the automated workplace and a signals receiving antenna (Grishko Claim 1: “the outputs of the specified computer complex of the station are connected to the meter of time parameters of the signals and the system signals, namely, with their first inputs, the specified signal selection system is connected in two‐way communication with the meter of time parameters of signals”); 
a decoder input is connected to an output of a receiving antenna of a tactical air navigation system (TACAN) (Grishko claim 1: “unit for processing signals of the control system air traffic control (ICAO)”), as well as to a signals selection system, a direction finding equipment, an emission sources recognition and identification equipment and a control system of the support and rotary assembly that is coupled to the antenna-feeder system; 
an output of the signals selection system is connected to a control input of the direction finding equipment, and the computing system of the main station is connected via a secure local area network to an equipment, said equipment for determining the coordinates of the emission sources and to the computing systems of the other stations for identifying the emission sources (Grishko claim 1: “the direction finding equipment is connected to the second input of the computer complex, direction finding equipment is connected to two‐way the first entrance to the automated workplace, the computing complex of the station is connected by two‐way communication with the automated workstation, namely, the first input / output of the computing complex of the station is connected to the first input / output of the automated workstation, the first output of the specified automated workstation is connected to the first intermediate frequency switching unit , with the first input of the video switching unit and with the second input of the superheterodyne receiver with digital control of the control, analysis and signal processing system, the second output of the automated workstation is connected to the switching and control unit of the antenna‐feeder system, the third output of the automated workstation time parameters of signals and signal selection system, namely, with their second inputs, the signal selection system is connected by two‐way communication with the computer complex of the station”);
wherein the antenna-feeder system incorporates antennas of 1-4 frequency bands with isotropic direction patterns; the antenna-feeder system also incorporates antennas with circular direction patterns of 4, 5/6 frequency bands and a band of signals emitted by the tactical air navigation system (TACAN) (Grishko description, page 119: “part of the antenna-feeder system introduced mirror 1-4th frequency bands”; Drawings element (23): “selection antennas (55) and (57), respectively, of the 1st and 2nd frequency bands, generates intermediate frequency signals of the air traffic control system (ICAO) received by the illuminator (39) 1‐2nd frequency bands”);
the antenna-feeder system calibration equipment has a multi-channel attenuator with a digital control in each of the frequency bands between outputs of the multichannel reference signal generator and other inputs of the high-frequency switches; 
a control inputs of the attenuator are connected to additional outputs of the calibration equipment control module (Grishko description, page 109-110: “During the operation of the radio control station (position 1) from the output of the calibration system (17) and from the second output of the module (33) of the high frequency of the 0th frequency band (through the automated workstation (9) of the radio path 3) control signals the eighth input of the module (23) of the high frequency of the 1‐2nd frequency bands, which amplifies the high‐frequency signals received by the left and right lobes of the radiation pattern of the antenna of the transmitter (39) of the 1‐2nd frequency bands, regulates the gain of high frequency and intermediate frequency signals, converts high frequency signals into intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in seven frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the radiation pattern of the radiator antenna 1‐2 frequency bands, generates intermediate frequency signals of the selection of the main lobe of the antenna pattern received by the antennas selection methods of the main lobe (55) and (57), respectively, the 1st and 2nd frequency bands, generates signals of the intermediate frequency of the air traffic control system (ICAO), received by the illuminator (39) 1‐2nd frequency bands), to the fourth input of the high frequency module (25) of the 3rd frequency band, which amplifies the high‐frequency signals received by the left and right lobes of the antenna of the 3rd frequency antenna, adjusts the gain of high‐frequency and intermediate frequency signals, converts high‐frequency signals into signals intermediate frequency, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in eight frequency channels with a bandwidth of each 500 MHz, received by the left and right lobes of the antenna pattern of the 3rd frequency band, generates intermediate frequency signals antenna patterns received by the antenna of the selection of the main lobe (59) of the 3rd frequency band) and the fourth input module (27) high frequency 4th frequency band, which amplifies the high‐frequency signals received by the left and right lobes of the directional pattern of the antenna of the 4th frequency band, adjusts the gain of high‐frequency and intermediate frequency signals, converts high‐frequency signals into intermediate frequency signals filters and amplifies intermediate frequency signals, generates intermediate frequency signals and video signals in eight frequency channels with a bandwidth of 500 MHz each, received by the left and right lobes of the antenna of the antenna of the 4th frequency band) (see the block diagram of FIG. 3).”); 
a radio reception channel in each of the 1-4 frequency bands additionally has "HF-IF'' and video signal processing channels for processing signals of the 1-4 frequency bands with the isotropic direction patterns (Grishko description page 111, line 1: “the video signal processing unit (36)”; Claim 1: “the antenna‐feeder system introduced a mirror of 1‐4th frequency bands, transmitter unit 1‐4 frequency bands… a unit for generating video signals and a unit for processing video signals”); 
the outputs of the "HF-IF” channels are connected to corresponding additional inputs of the IF signals switching unit and inputs of the additionally added video signals processing channels, outputs of which are connected with corresponding additional inputs of the video signals switching unit and inputs of the automated workplace; 
in addition, an "HF-IF" channel has been added for processing signals of an antenna with a circular direction pattern in a frequency band of the tactical air navigation system signals, an n-channel multiplier of the signals and "HF-IF" n-channels for processing the signals of the antenna with the circular direction pattern in 5/6 frequency bands, an m-channel multiplier of the signals and "HF-IF' m-channels for processing the signals of the antenna with the circular direction pattern in the 4 frequency band; 
signal processing system includes a computing complex , acoustic‐optical carrier frequency meter, superheterodyne receiver with digital control, direction finding equipment, controller, signal selection system and time signal parameters meter”; claim 1: “the second input of the high frequency attenuator and the second input of the intermediate frequency attenuator of each of the preamplifier selection of the main lobe of the 1st frequency band, preamplifier ICAO signals and preamplifier‐converter 2 as well as the first inputs of the high frequency attenuator of the 1st frequency band, the intermediate frequency attenuator of the 1st frequency band, the high frequency attenuator of the 2nd frequency band and the intermediate frequency attenuator of the 2nd frequency band are connected to the output of the calibration system. ‐converters of the 1‐2nd frequency bands of the left lobe of the antenna pattern and in the previous amplifiers‐converters of the right lobe of the antenna pattern of the 1‐2nd bands output of the high frequency amplifier of the 1st frequency range in series through the second input of the high frequency attenuator of the 1st frequency band, frequency converter "high frequency ‐ intermediate frequency" of the 1st band frequencies, intermediate frequency filter of the 1st frequency band, intermediate frequency amplifier of the 1st frequency band, second input of the intermediate frequency attenuator of the 1st frequency band, first input of the intermediate frequency summator of the 1‐2nd frequency bands, through the intermediate frequency splitter 1‐ 2nd frequency bands, the second input of the tunable filter, and then through the detector connected to the input of the video amplifier, the output of the video amplifier is connected to the first input of the video summator, the output of the high frequency amplifier 2nd frequency in series through the second input of the high frequency attenuator 2 frequency band, high frequency ‐ intermediate frequency converter, 2nd frequency band, intermediate filter of the 2nd frequency band, the intermediate frequency amplifier of the 2nd frequency band and through the second input of the intermediate frequency attenuator of the 2nd frequency band is connected to the second input of the intermediate frequency summator of the 1‐2nd frequency bands, the high frequency attenuator 1‐ of the 2nd frequency band is connected by two‐way communication with the high‐frequency attenuator of the 2nd frequency band, the intermediate frequency attenuator of the 1st frequency band is connected by two‐way communication with the intermediate frequency attenuator of the 2nd frequency band, output "IF L 1 ‐2 "intermediate frequency coupler of the 1‐2nd frequency bands is connected to the corresponding input of the switching and control unit of the antenna‐feeder system, in the preamplifier‐converters of the right lobe of the antenna pattern of the 1‐2nd frequency bands output of the video amplifier of the specified preamplifier ‐the converter of the right lobe of the pattern of the antenna of the 1‐2nd frequency bands is connected to the second input of the summator of video signals, the output of the "IF 1‐2" of the pre‐amplifier‐converter of the right lobe of the antenna pattern of the 1‐2nd frequency bands is connected to the corresponding input of the switching and control unit of the antenna‐feeder system, in the preamplifier selection of the main lobe of the 1st frequency band the output of the high frequency amplifier in series through the third input of the high frequency attenuator, the frequency converter "high frequency ‐ intermediate frequency", the intermediate frequency filter, the intermediate frequency amplifier and through the third input of the intermediate frequency attenuator is connected to the first input of the intermediate frequency summator 2nd frequency bands, in the preamplifier‐converters of the selection of the main lobe of the 2nd frequency band output of the high frequency amplifier in series through the high frequency attenuator, frequency converter "high frequency ‐ intermediate frequency", intermediate frequency filter, intermediate frequency amplifier connected to the second input of the summator Ave. limit frequency of the main lobe selection of the 1‐2nd frequency bands, in the pre‐ICAO amplifier the output of the high frequency amplifier is connected in series through the high frequency attenuator, the frequency converter "high frequency ‐ intermediate frequency", the intermediate frequency filter and the intermediate frequency amplifier are connected to frequency, the output of the ICAO inverter of the ICAO preamplifier is connected to the corresponding input of the switching and control unit of the antenna‐feeder system, in the subblock of the left lobe filters of the antenna pattern the intermediate frequency filter is connected to the first inputs of the 500 MHz filter. 50 MHz band, 25 MHz band filter, 15 MHz band filter, 10 MHz band filter, 5 MHz band filter, 2 MHz band filter and 1 MHz band filter, all other 500 MHz band filter inputs, filter with a band of 50 MHz, a filter with a band of 25 MHz, a filter with a band of 15 MHz, a filter with a band of 10 MHz, a filter with a band of 5 MHz, a filter with a band of 2 MHz and a filter with a band of 1 MHz, respectively, the subunit of the filters of the left lobe of the antenna pattern, as well as the first input of the subunit of the right lobe filters of the antenna and the first input of the subunit of filters of the main lobe are connected by two‐way communication with each other and the first input the bandwidth control unit of the video processing unit, the filter with a band of 500 MHz is connected to the filter with a band of 10 MHz, with the filter with a band of 50 MHz, with the filter with a band of 25 MHz, with the filter with a band of 5 MHz, with the filter with band 2 MHz and with the amplitude detector, the output of the amplitude detector is connected to the video amplifier, the outputs of the video amplifier, respectively, the subblock of the left lobe filters of the antenna pattern, the subblock of the right lobe filters of the antenna pattern and the subblock of video signals of the video signal processing unit, in the subunit of the filters of the left lobe diagram the antenna orientation, as well as in the sub‐block of the right lobe filters of the antenna pattern and in the sub‐block of the main lobe selection filters, the intermediate frequency filter is connected, respectively, to the outputs "IFL", "IF Pr" and "IF SGP" of the multichannel receiving device”)
the inputs of these meters are connected to outputs of the "HF-IF' n-channels for processing the signals of the antenna with the circular direction pattern in the 5/6 frequency bands; inputs of m single-channel meters of frequency and time parameters of the signals in the 4 frequency band are connected to outputs of the "HF-IF' m-channels for processing the signals of the antenna with the circular direction pattern in the 4 frequency band (Grishko description page 106: “This module (27) of the high frequency of the 4th frequency band amplifies the high‐frequency signals (respectively, signals "HF L4", "HF Pr4" and "HF SGP4"), received by the left and right lobes of the radiation pattern of the transmitter antenna (45) 3‐4 frequency bands in the 4th frequency band, adjusts the gain of high frequency and intermediate frequency signals, converts high frequency signals into intermediate frequency signals, filters intermediate frequency signals and amplifies them, generates intermediate frequency signals and video signals in eight‐frequency bands (in each) 500 MHz, received by the left and right lobes of the radiation pattern of the illuminator (45) of the 3‐4th frequency bands in the 4th frequency band.”); 
all inputs of a three-channel meter of the frequency and the time parameters of the signals are connected to outputs of the intermediate frequency signals switching unit, all the single-channel meters of the frequency and the time parameters of the signals and the three-channel meter of the frequency and the time parameters of the signals are connected to the station's computing system via additional two-way communication lines (Grishko claim 1: “the outputs of the specified computer complex of the station are connected to the meter of time parameters of the signals and the system signals, namely, with their first inputs, the specified signal selection system is connected in two‐way communication with the meter of time parameters of signals, the first output of the direction finding equipment is connected to the second input of the computer complex, direction finding equipment is connected to two‐way the first entrance to the automated workplace, the computing complex of the station is connected by two‐way communication with the automated workstation, namely, the first input / output of the computing complex of the station is connected to the first input / output of the automated workstation, the first output of the specified automated workstation is connected to the first intermediate frequency switching unit , with the first input of the video switching unit and with the second input of the superheterodyne receiver with digital control of the control, analysis and signal processing system, the second output of the automated workstation is connected to the switching and control unit of the antenna‐feeder system, the third output of the automated workstation time parameters of signals and signal selection system, namely, with their second inputs, the signal selection system is connected by two‐way communication with the computer complex of the station, namely, the first input / output of the signal selection system is connected to the second input / output computing computer complex of the station, which differs in that the radio control station additionally introduced calibration system”); 
the equipment of the each station for the identification of the emission sources is mounted on a chassis of an off-road truck (Grishko claim 2: “the structural elements of the station, which are part, respectively, of the antenna‐feeder system, radio path and control system, signal analysis and processing, as well as the calibration system are mounted on the chassis № 1 KRAZ type car”; claim 3: “the searchless direction finder is mounted on the chassis № 2 of another special truck type KRAZ”).
Grishko does not teach at least four stations for the identification of the emission sources; a first main station; data received from other stations; other three stations for the 
two antennas, enabling a left and a right lobes of a direction pattern and a compensatory antenna with an isotropic direction pattern;
a receiver of global positioning systems;
an identification friend or foe (IFF) system and an input of this receiver is connected to an output of a global positioning systems' signals receiving antenna as well as to a receiver and a decoder of signals of the identification friend or foe (IFF) system; 
a levelling system of the each station for the identification of the emission sources consists of four movable supports placed on beams at sides of the chassis and is automatically controlled by four geared motors; 
a possibility of vertical movement of the movable supports is provided in accordance with readings of horizon sensors fixed on a platform of the rotary support or on the chassis using a control module, signal inputs of which are connected to outputs of the horizon sensors; 
four outputs of the control module are connected to power inputs of the respective gear motors, and the control module is connected via the two-way communication line with the station's computing system.
Sagey teaches at least four stations for the identification of the emission sources; a first main station; data received from other stations; other three stations for the identification of the emission sources are placed on a terrain at distances (Sagey Abstract: “first, second and third signal relay stations and a central processing station at which the transmitter locations are determined, the central station being connected by conventional links to subscriber stations”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify System of Grishko to include at least four stations for the identification of the emission sources of Sagey in order to “significantly improve the tactical and technical characteristics of the station, expand functionality, increase reliability and completeness of real‐time signal processing” (Grishko description page 57 lines 32-33). As in Grishko system for the identification of the emission sources, it is within the capabilities of one of ordinary skill in the art to include at least four stations for the identification of the emission sources of Sagey with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.
Neither Grishko nor Sagey teach stations are placed on a terrain at distances of 20-30 kilometers from the first main station; an equipment located on the network.
Ahl teaches stations are placed on a terrain at distances of 20-30 kilometers from the first main station (Ahl column 20 lines 24-27: “If the average distance between CS units that might interfere with each other is for instance 20-30 km said overlapping time period should be lower than approximately 1000 ns”); an equipment located on the network (Ahl column 1 lines 44-48: “An object of the present invention is to overcome the problems mentioned above and to provide a radio network system also allowing interaction between different CS and PS and between control function units of said stations with respect to actual needs”; column 10 lines 24-25: “a geographically spread out and branched radio network”; Column 16 lines 19-22: In a complex network comprising several, for instance groups of subsystems, which can interact or generate interference within each group, a switching function 900 is formed for each group”; claim 1: “system is drawn as a radio network that reserves capacity for the transfer of user information to any chosen station”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify System taught by Grishko and Sagey to include placing stations 20-30 km apart and an equipment located on the network as taught by Ahl in order to “significantly improve the tactical and technical characteristics of the station, expand functionality, increase reliability and completeness of real‐time signal processing” (Grishko description page 57 lines 32-33).  As in System taught by Grishko and Sagey, it is within the capabilities of one of ordinary skill in the art to place stations 20-30 km apart and use an equipment located on the network as taught by Ahl with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.
Neither of Grishko and Sagey, nor Ahl teach two antennas, enabling a left and a right lobes of a direction pattern and a compensatory antenna with an isotropic direction pattern;
Meleshkevich teaches two antennas, enabling a left and a right lobes of a direction pattern and a compensatory antenna with an isotropic direction pattern (Meleshkevich paragraph [0001]: “The invention is intended for use in the composition of radio engineering devices used to compensate for interference in the microwave range when receiving television, radio broadcasting, in radio relay and satellite communication systems, when a cardioid shape of the directional pattern with a minimum reception level on the side of the useful signal and a high directivity in other directions”; paragraph [0011]: “omnidirectional antennas in the form of systems 1, 2, 3 and 4, 5, 6 have directional radiation, determined by the height of cones 2 and 5 in the wavelengths of the used range. Two radiation sources in the form of systems 1, 2, 3 and 4, 5, 6 with circular radiation patterns in a plane perpendicular to OO upon shifting the phase centers of radiation by a quarter of the wavelength and with a phase delay of excitation by 90 ° form in the named plane a cardioid in shape diagram”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the System taught by Grishko, Sagey and Ahl to include compensatory antenna of Meleshkevich in order to “significantly improve the tactical and technical characteristics of the station, expand functionality, increase reliability and completeness of real‐time signal processing” (Grishko description page 57 lines 32-33). As in System taught by Grishko, Sagey and Ahl, it is within the capabilities of one of ordinary skill in the art to include compensatory antenna of Meleshkevich with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.
Neither Grishko, Sagey and Ahl, nor Meleshkevich teach a receiver of global positioning systems; an identification friend or foe (IFF) system and an input of this receiver is connected to an output of a global positioning systems' signals receiving antenna as well as to a receiver and a decoder of signals of the identification friend or foe (IFF) system;
Blume Teaches a receiver of global positioning systems; an identification friend or foe (IFF) system and an input of this receiver is connected to an output of a global positioning systems' signals receiving antenna as well as to a receiver and a decoder of signals of the identification friend or foe (IFF) system (Blume Abstract: “An improved system and method for detecting and positively identifying with enhanced IFF techniques an object or target from an interrogator platform where the area outwardly of and about the platform is suitably surveyed for detecting an object and where the platform is on the earth's surface, in the air or space so long as the platform and detected object to be identified are both within the envelope defined by the Global Position System (GPS) or the like”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the System taught by Grishko, Sagey, Ahl and Meleshkevich to include the GPS and IFF receiver of Blume in order to “significantly improve the tactical and technical characteristics of the station, expand functionality, increase reliability and completeness of real‐time signal processing” (Grishko description page 57 lines 32-33).  As in System taught by Grishko, Sagey, Ahl and Meleshkevich, it is within the capabilities of one of ordinary skill in the art to include GPS and IFF receiver of Blume with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.
Neither Grishko, Sagey, Ahl and Meleshkevich, nor Blume teach a levelling system of the each station for the identification of the emission sources consists of four movable supports placed on beams at sides of the chassis and is automatically controlled by four geared motors; 

four outputs of the control module are connected to power inputs of the respective gear motors, and the control module is connected via the two-way communication line with the station's computing system.
Krasny teaches a levelling system of the each station for the identification of the emission sources consists of four movable supports placed on beams at sides of the chassis and is automatically controlled by four geared motors; 
a possibility of vertical movement of the movable supports is provided in accordance with readings of horizon sensors fixed on a platform of the rotary support or on the chassis using a control module, signal inputs of which are connected to outputs of the horizon sensors; 
four outputs of the control module are connected to power inputs of the respective gear motors, and the control module is connected via the two-way communication line with the station's computing system (Krasny Abstract: “An automatic leveling system for a vehicle supporting an articulable boom system. The automatic leveling system uses a microprocessor to monitor various inputs indicative of the current position of the vehicle and generates electrical drive signals to control the amount of extension of various outriggers extending from the vehicle”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the System taught by Grishko, Sagey, Ahl, ‐time signal processing” (Grishko description page 57 lines 32-33).  As in the System taught by Grishko, Sagey, Ahl, Meleshkevich and Blume, it is within the capabilities of one of ordinary skill in the art to include a levelling system of Krasny with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.


Regarding claim 6, Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny teach claimed invention as shown above for the claim 5.
Grishko further teaches antennas of the 1-4 frequency bands (Grishko Claim 1: “the antenna‐feeder system introduced a mirror of 1‐4th frequency bands”)
Grishko does not teach, the compensatory antennas are made with circular direction patterns.
Meleshkevich teaches the compensatory antennas are made with circular direction patterns (Meleshkevich Abstract: “the compensatory antenna has an omnidirectional antenna in the form of а parabolic reflector”; paragraph [0011]: “Two radiation sources in the form of systems 1, 2, 3 and 4, 5, 6 with circular radiation patterns”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system taught by Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny to further include compensatory antenna with circular ‐time signal processing” (Grishko description page 57 lines 32-33).
As in Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny, it is within the capabilities of one of ordinary skill in the art to include compensatory antenna with circular direction patterns of Meleshkevich with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.

Regarding claim 7, Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny teach claimed invention as shown above for the claim 5.
Grishko further teaches antennas of the 1-4 frequency bands (Grishko Claim 1: “the antenna‐feeder system introduced a mirror of 1‐4th frequency bands”).
Grishko does not teach, the compensatory antennas are made with direction patterns of a "cardioid" type, an angular coordinate of a maximum of which differs by 180° from an arithmetic average of angular coordinates of a maximum values of the left and the right lobes of the direction patterns of the antenna-feeder system in the appropriate frequency band.
Meleshkevich teaches the compensatory antennas are made with direction patterns of a "cardioid" type, an angular coordinate of a maximum of which differs by 180° from an arithmetic average of angular coordinates of a maximum values of the left and the right lobes of the direction patterns of the antenna-feeder system in the appropriate frequency band (Meleshkevich paragraph [0001]: “The invention is intended for use in the composition of radio engineering devices used to compensate for interference in the microwave range when receiving television, radio broadcasting, in radio relay and satellite communication systems, when a cardioid shape of the directional pattern with a minimum reception level on the side of the useful signal and a high directivity in other directions”; paragraph [0011]: “omnidirectional antennas in the form of systems 1, 2, 3 and 4, 5, 6 have directional radiation, determined by the height of cones 2 and 5 in the wavelengths of the used range. Two radiation sources in the form of systems 1, 2, 3 and 4, 5, 6 with circular radiation patterns in a plane perpendicular to OO upon shifting the phase centers of radiation by a quarter of the wavelength and with a phase delay of excitation by 90 ° form in the named plane a cardioid in shape diagram”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system taught by Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny to further include compensatory antenna with direction patterns of a "cardioid" type of Meleshkevich in order to “significantly improve the tactical and technical characteristics of the station, expand functionality, increase reliability and completeness of real‐time signal processing” (Grishko description page 57 lines 32-33).
As in Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny, it is within the capabilities of one of ordinary skill in the art to include compensatory antenna with direction patterns of a "cardioid" type of Meleshkevich with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grishko, in view of Sagey, in view of Ahl, in view of Meleshkevich, in view of Blume in view of Krasny as shown above for the claim 5 and further in view of Blackmon.

Regarding claim 8, Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny teach claimed invention as shown above for the claim 5.
Grishko further teaches the main mirror of the antenna-feeder system (Grishko claim 1: “the antenna‐feeder system introduced a mirror”).
Grishko does not teach, the mirror is made with an area of at least 4.25 m2.
Blackmon teaches, the mirror is made with an area of at least 4.25 m2 (Blackmon Column 5 lines 40-42: “the antenna aperture of an antenna which covers an angle of 30"-40° is approximately 5 square meters at a frequency of 250 MHz”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system taught by Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny to further include the mirror with an area 5 m2 of Blackmon in order to “improve the tactical and technical characteristics of the station, expand functionality” (Grishko description page 57 line 32).
As in Grishko, Sagey, Ahl, Meleshkevich, Blume and Krasny, it is within the capabilities of one of ordinary skill in the art to include the mirror with an area 5 m2 of Blackmon with the predicted result of improvement of the tactical and technical characteristics of the station as needed in Grishko.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quilter et al. (G. B. Patent 2458969A) teaches a multilateration apparatus for locating an aircraft emitting a radio signal;
Phillips et al. (U.S. Patent 6072994A) teaches a digitally programmable multifunction radio system architecture;
Smith (U.S. Patent Application Publication 2008/0088508A1) teaches an enhanced passive coherent location techniques to track and identify UAVS, UCAVS, MAVS, and other objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648